Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
5.	Claims 1, 2, 4, 6, 8, 16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MANOLAKOS et al. (US Pub. No: US 2019/0053103 A1) in view of PARK et al. (US Pub. No: 2018/0343154 A1) and further in view of Shih et al. (US Pub. No: 2019/0208548 A1). 
	Regarding claim 1, MANOLAKOS et al. teach an apparatus  (see Abstract and Figures12 & 13 for UE/apparatus) comprising: a transceiver (see Fig.13, Transceiver 1202 & para [0149]) that communicates with a serving cell using multiple active bandwidth parts ("BWPs") for the serving cell (see para [0140] wherein the base station 1102  identifying one or more bandwidth parts of a component carrier of a cell to be allocated to serve the UE 1104, is mentioned and wherein the UE being informed by the BS of the one or more bandwidth part configured to serve/communicate with the UE 1104, is mentioned), wherein communicating using multiple active BWPs comprises receiving and/or transmitting data on each of the multiple active BWPs (see para [0144] wherein the UE 1104 configuring the more bandwidth parts for uplink communication based at least in part on the received bandwidth part parameters of the more/multiple bandwidth parts, is mentioned and also, the UE 1104 transmitting one or more communications to the base station 1102 (e.g. uplink data, and/or the like) on the configured bandwidth parts, is mentioned),
wherein the serving cell is configured with multiple configured grants, wherein each of the multiple active BWPs is configured with one of the multiple configured grants (see para [0146] the UE 1104  configuring the one or more bandwidth parts based at least in part on an indication from the base station 1102, is mentioned & wherein the base station 1102  indicating SRS resources/configured grants, a SRS bandwidth configuration for each of the or more bandwidth parts, is mentioned and also see para [0143]);	
and a processor (see Fig.13, processor 1212 & para [0149]) that receives a first indication to change a set of active BWPs (see para [0146] wherein the UE 1104 receiving the indication from the base station 1102 via downlink control information (DCI) (e.g., via an explicit indication in DCI that carries a scheduling assignment and a grant, is mentioned and also the indication being at least one of an activation & deactivation of the one or more bandwidth parts, is mentioned), 
receives a second indication from a base unit of which configured grants are to be used in response to the change to the set of active BWPs (see para [0146] wherein the UE 1104 configuring the one or more bandwidth parts based at least in part on an indication received from the base station 1102, is mentioned, also the UE 1104 receiving the indication from the base station 1102 via downlink control information (DCI) (e.g., via an explicit indication in DCI that carries a scheduling assignment and/or a grant, is mentioned and also see para [0145]), wherein the first indication to change a set of active BWPs and the second indication of which configured grants are to be used are included in the same message (see para [0146] wherein the UE 1104 receiving the indication from the base station 1102 via downlink control information (DCI) (e.g., via an explicit indication in DCI that carries a scheduling assignment and a grant, is mentioned and also the indication being at least one of an activation &  deactivation of one or more bandwidth parts (which clearly includes  changing a set of active BWPs), is mentioned and also wherein the UE 1104 configuring the one or more bandwidth parts based at least in part on indication received from the base station 1102, is mentioned).
MANOLAKOS et al. is silent in teaching the above apparatus comprising wherein the second indication comprises a bitmap, each bit of the bitmap indicating whether a configured grant is to be activated or deactivated and selectively activates a configured grant in response to the change to the set of active BWPs.
However, PARK et al. teach an apparatus (see Abstract and Fig.7) comprising wherein the second indication comprises a bitmap, each bit of the bitmap indicating whether a configured grant is to be activated or deactivated (see para [0104] wherein when multi-BWPs scheduling being set up in a UE, DL assignment DCI or UL grant for the UE being defined to include a bitmap-based indication information region according to DL/UL BWPs set up or activated for transceiving the PDSCH or PUSCH, is mentioned and also being defined that bits of configuring a bitmap for indicating the DL or UL BWP are one-to-one mapped to one DL BWP or UL BWP to indicate whether PDSCH or PUSCH resources are assigned or not through the DL BWP or the UL BWP, is mentioned) and selectively activates a configured grant in response to the change to the set of active BWPs (see para [0105] wherein frequency DL assignment DCI or UL grant being applied (or activated) to the indicated DL BWP or UL BWP when a DL BWP or UL BWP is indicated by a bitmap information region included in DL assignment DCI or UL grant for a UE, is mentioned and also see para [0104]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of MANOLAKOS et al. to have the second indication comprising a bitmap, each bit of the bitmap indicating whether a configured grant is to be activated or deactivated and also to selectively activating a configured grant in response to the change to the set of active BWPs, disclosed by PARK et al. in order to provide an effective mechanism for efficiently scheduling a data channel to support a user equipment (UE) using various bandwidth parts (BWPs) and also providing improved data transmission rate as compared with that of long term evolution (LTE)/LTE-Advanced in next-generation/5G radio access networking system.
	MANOLAKOS et al. and PARK et al. together yet are silent in teaching the above apparatus comprising wherein activating the configured grant in response to the change to the set of active BWPs comprises activating a configured grant for a previously deactivated BWP.
	However, Shih et al. teach an apparatus (see Abstract) comprising wherein activating the configured grant in response to the change to the set of active BWPs comprises activating a configured grant for a previously deactivated BWP (see para [0159] wherein the BWP switching for a Serving Cell being used to activate an inactive BWP and deactivate an active BWP at a time, and being controlled by the PDCCH indicating a downlink assignment or an uplink grant, is mentioned, and also see paragraphs [0160] & [0166] wherein on the active BWP for each activated Serving Cell configured with a BWP, the MAC entity shall apply normal operations including (re-) initializing any suspended configured uplink grant of configured grant Type 1 according to the stored configuration, is mentioned, all of which is clearly equivalent to having ‘activating the configured grant in response to the change to the set of active BWPs comprises activating a configured grant for a previously deactivated BWP’).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of MANOLAKOS et al. and PARK et al. to have activating the configured grant in response to the change to the set of active BWPs comprising activating a configured grant for a previously deactivated BWP, disclosed by Shih et al. in order to provide an effective mechanism for the UE efficiently selecting a UL BWP from the multiple active UL BWPs for an Msg1 transmission in the wireless communication system. 
Regarding claim 2, MANOLAKOS et al.,  PARK et al. and Shih et al. all together teach the apparatus of claim 1.
MANOLAKOS et al. further teach apparatus of claim 1, wherein the first and second indications are received in a medium access control ("MAC") control element ("CE") (see para [0146] wherein the UE 1104 receiving the indication from the base station 1102 via downlink control information (DCI) (e.g., via an explicit indication in DCI that carries a scheduling assignment and/or a grant, and via a media access control ( MAC) control element (CE), is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 4, MANOLAKOS et al., PARK et al.  and Shih et al. all together teach the apparatus of claim 1.
MANOLAKOS et al. further teach the apparatus of claim 1, wherein the change to the set of active BWPs comprises one of: activating, deactivating, and switching an active BWP of the serving cell (see para [0146] wherein the UE 1104 receiving the indication from the base station 1102 via downlink control information (DCI) (e.g., via an explicit indication in DCI that carries a scheduling assignment and a grant, is mentioned and also the indication being at least one of an activation & deactivation of at least one of the one or more bandwidth parts, is mentioned).  
Regarding claim 6, MANOLAKOS et al., PARK et al. and Shih et al. all together teach the apparatus of claim 1.
MANOLAKOS et al. further teach the apparatus of claim 1, wherein a number of active BWPs is greater than a number of activated configured grants (see para [0146] wherein the indication in DCI carrying a scheduling assignment and/or a grant being one of an activation or a deactivation of at least one of the one or more bandwidth parts, is mentioned).
Regarding claim 8, MANOLAKOS et al., PARK et al. and Shih et al. all together teach the apparatus of claim 1.
MANOLAKOS et al. further teach the apparatus of claim 1, wherein the multiple active BWPs are selected from a set of configured BWPs of the serving cell (see para [0147] wherein the UE and the base station communicating using the one or more CCs, on the one or more bandwidth parts configured on the one or more CCs, is mentioned).
MANOLAKOS et al. and PARK et al. together yet are silent in teaching the apparatus of claim 1, wherein the processor further: maps one or more logical channels to each of the multiple configured BWPs and prioritizes data from the logical channels for transmission on an uplink BWP. 
However, Shih et al. teach the apparatus of claim 1, wherein the processor further: maps one or more logical channels to each of the multiple configured BWPs (see page 11, para [0383] wherein there being an explicit mapping between LCH (logical channel) and PRACH resources for different UL BWPs, is mentioned) and prioritizes data from the logical channels for transmission on an uplink BWP (see page 11, para [0384] wherein in Logical Channel Prioritization (LCP) procedure, there could be a restriction for a LCH to use the UL grant, is mentioned and also see para [0385] wherein explicitly configuring a priority to those UL BWPs having PRACH resources, is mentioned) (and the same motivation is maintained as in claim 1).  
Regarding claim 16, MANOLAKOS et al., PARK et al.  and Shih et al. all together teach the apparatus of claim 1.
MANOLAKOS et al. further teach the apparatus of claim 1, wherein the processor configures a single HARQ entity for all active BWP of the serving cell (see para [0146] wherein the UE 1104  configuring the one or more bandwidth parts based at least in part on an indication from the base station 1102, is mentioned, and also the UE 1104  transmitting an acknowledgement (ACK) or a negative acknowledgement 
Regarding claim 18, MANOLAKOS et al., PARK et al. and Shih et al. all together teach the apparatus of claim 1.
MANOLAKOS et al. further teach the apparatus of claim 1, wherein the change to the set of active BWPs comprises switching a first BWP for a second BWP, wherein the processor continues HARQ protocol operation across the first and second BWPs (see para [0146] wherein the UE 1104 transmitting an ACK as an explicit response to the indication (e.g., an explicit response to the DCI, the MAC CE, and/or the like and in some aspects, the indication is at least one of an activation & deactivation of at least one (that includes switching a first BWP for a second BWP) of the one or more bandwidth parts, is mentioned). 
Regarding claim 21, MANOLAKOS et al.  teach a method (see Abstract and Figures12 & 13) comprising: communicating with a serving cell using multiple active bandwidth parts ("BWPs") for the serving cell (see para [0140] wherein the base station 1102  identifying one or more bandwidth parts of a component carrier of a cell to be allocated to serve the UE 1104, is mentioned and wherein the UE being informed by the BS of the one or more bandwidth parts configured to serve/communicate with the UE 1104, is mentioned), wherein communicating using multiple active BWPs comprises concurrently receiving and/or transmitting data on each of the multiple active BWPs (see para [0144] wherein the UE 1104 configuring the more bandwidth parts for uplink communication based at least in part on the received bandwidth part parameters of the more/multiple bandwidth parts, is mentioned and also, the UE 1104 transmitting one or more communications to the base station 1102 (e.g. uplink data, and/or the like) on the configured bandwidth parts, is mentioned),
wherein the serving cell is configured with multiple configured grants, wherein each of the multiple active BWPs is configured with one of the multiple configured grants (see para [0146] the UE 1104  configuring the one or more bandwidth parts based at least in part on an indication from the base station 1102, is mentioned & wherein the base station 1102  indicating SRS resources/configured grants, a SRS bandwidth configuration for each of the or more bandwidth parts, is mentioned and also see para [0143]); 
receiving a first indication to change a set of active BWPs (see para [0146] wherein the UE 1104 receiving the indication from the base station 1102 via downlink control information (DCI) (e.g., via an explicit indication in DCI that carries a scheduling assignment and a grant, is mentioned and also the indication being at least one of an activation & deactivation of the one or more bandwidth parts, is mentioned); 
receiving a second indication from a base unit of which configured grants are to be used in response to the change to the set of active BWPs (see para [0146] wherein the UE 1104 configuring the one or more bandwidth parts based at least in part on an indication received from the base station 1102, is mentioned, also the UE 1104 receiving the indication from the base station 1102 via downlink control information (DCI) (e.g., via an explicit indication in DCI that carries a scheduling assignment and/or a grant, is mentioned and also see para [0145]), wherein the first indication to change a set of active BWPs and the second indication of which configured grants are to be used are included in the same message (see para [0146] wherein activation &  deactivation of one or more bandwidth parts (which clearly includes  changing a set of active BWPs), is mentioned and also wherein the UE 1104 configuring the one or more bandwidth parts based at least in part on indication received from the base station 1102, is mentioned).
MANOLAKOS et al. is silent in teaching the above method comprising wherein the second indication comprises a bitmap, each bit of the bitmap indicating whether a configured grant is to be activated or deactivated and selectively activating a configured grant in response to the change to the set of active BWPs.
However, PARK et al. teach a method (see Abstract and Fig.7) comprising wherein the second indication comprises a bitmap, each bit of the bitmap indicating whether a configured grant is to be activated or deactivated (see para [0104] wherein when multi-BWPs scheduling being set up in a UE, DL assignment DCI or UL grant for the UE being defined to include a bitmap-based indication information region according to DL/UL BWPs set up or activated for transceiving the PDSCH or PUSCH, is mentioned and also being defined that bits of configuring a bitmap for indicating the DL or UL BWP are one-to-one mapped to one DL BWP or UL BWP to indicate whether PDSCH or PUSCH resources are assigned or not through the DL BWP or the UL BWP, is mentioned) and selectively activating a configured grant in response to the change to the set of active BWPs (see para [0105] wherein frequency resource (in units of PRB or RBG) assignment information regions and time domain DL assignment DCI or UL grant being applied (or activated) to the indicated DL BWP or UL BWP when a DL BWP or UL BWP is indicated by a bitmap information region included in DL assignment DCI or UL grant for a UE, is mentioned and also see para [0104]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of MANOLAKOS et al. to have the second indication comprising a bitmap, each bit of the bitmap indicating whether a configured grant is to be activated or deactivated and also to include selectively activating a configured grant in response to the change to the set of active BWPs, disclosed by PARK et al. in order to provide an effective mechanism for efficiently scheduling a data channel to support a user equipment (UE) using various bandwidth parts (BWPs) and also providing improved data transmission rate as compared with that of long term evolution (LTE)/LTE-Advanced in next-generation/5G radio access networking system. 
MANOLAKOS et al. and PARK et al. together yet are silent in teaching the above method comprising wherein activating the configured grant in response to the change to the set of active BWPs comprises activating a configured grant for a previously deactivated BWP.
	However, Shih et al. teach a method (see Abstract) comprising wherein activating the configured grant in response to the change to the set of active BWPs comprises activating a configured grant for a previously deactivated BWP (see para [0159] wherein the BWP switching for a Serving Cell being used to activate an inactive BWP and deactivate an active BWP at a time, and being controlled by the PDCCH indicating a downlink assignment or an uplink grant, is mentioned, and also see paragraphs [0160] & [0166] wherein on the active BWP for each activated Serving Cell configured with a BWP, the MAC entity shall apply normal operations including (re-) initializing any suspended configured uplink grant of configured grant Type 1 according to the stored configuration, is mentioned, all of which is clearly equivalent to having ‘activating the configured grant in response to the change to the multiple active BWPs comprises activating a configured grant for a previously deactivated BWP’).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of MANOLAKOS et al. and PARK et al. to have activating the configured grant in response to the change to the set of active BWPs comprising activating a configured grant for a previously deactivated BWP, disclosed by Shih et al. in order to provide an effective mechanism for the UE efficiently selecting a UL BWP from the multiple active UL BWPs for an Msg1 transmission in the wireless communication system.
6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MANOLAKOS et al. (US Pub. No: US 2019/0053103 A1) in view of PARK et al. (US Pub. No: 2018/0343154 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of Zhuang et al. (US Pub. No: 2020/0196285 A1).
Regarding claim 7, MANOLAKOS et al., PARK et al. and Shih et al. all together teach the apparatus of claim 1.

	However, Zhuang et al. teach an apparatus (see Abstract) wherein the apparatus supports a plurality of services, each service associated with a different active BWP (see para [0085] wherein the UE requiring/supporting a plurality of activated BWPs for data transmission, for example, to simultaneously perform a plurality of services of enhanced mobile broadband, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of MANOLAKOS et al., PARK et al. and Shih et al.  to have the apparatus supporting a plurality of services, each service associated with a different active BWP, disclosed by Zhuang et al. in order to provide an effective mechanism for detecting downlink control information including receiving, by a terminal device from a network device, detection related information for detecting downlink control information (DCIs) of all bandwidth parts in the wireless communication system.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MANOLAKOS et al. (US Pub. No: 2019/0053103 A1) in view of PARK et al. (US Pub. No: 2018/0343154 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of Jeongho Jeon (“NR Wide Bandwidth Operations”, Intel Corporation, dated Dec, 2017).
Regarding claim 9, MANOLAKOS et al., PARK et al. and Shih et al. all together teach the apparatus of claim 1.

	However, Jeongho Jeon teach an apparatus (see page 1, Abstract) wherein the processor further: receives an indication to transition to an inactive state and deactivates all active BWPs of the serving cell except a single BWP, the single BWP being one of an initial BWP and a default BWP (see page 6, under section C, Activation/Deactivation, wherein introduction of the activation/deactivation of DL BWPP (or DL/UL BWP pair) by means of timer, is mentioned and wherein if a UE is not scheduled for a certain amount of time, i.e., expiration of timer, the UE switching its active DL BWP (or DL/UL BWP pair) to the default one, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of MANOLAKOS et al., PARK et al. and Shih et al. to have the processor further receiving an indication to transition to an inactive state and deactivating all active BWPs of the serving cell except a single BWP, the single BWP being one of an initial BWP and a default BWP, disclosed by Jeongho Jeon in order to provide an effective mechanism for allowing to flexibly and dynamically configure User Equipment's (UE's) operating bandwidth, which will make NR an energy efficient solution despite the support of wide bandwidth in the wireless communication system.
8.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MANOLAKOS et al. (US Pub. No: 2019/0053103 A1) in view of PARK et al. (US Pub. .
	Regarding claims 10 and 11, MANOLAKOS et al., PARK et al. and Shih et al. all together teach the apparatus of claim 1.
	MANOLAKOS et al., PARK et al.  and Shih et al. all together yet are silent in teaching the apparatus of claim 1, wherein the processor further: checks a pathloss trigger condition in response to the change to the set of active BWPs and reports power headroom information for each of the multiple active BWPs, and wherein checking the pathloss trigger condition in response to the change to the multiple active BWPs comprises checking a pathloss trigger condition for subset of the active BWPs. 
	However, Iwai et al. teach an apparatus (see Abstract) wherein the processor further: checks a pathloss trigger condition in response to the change to the set of active BWPs and reports power headroom information for each of the multiple active BWPs (see Figures 7 & 8 and para [0056] wherein Bandwidth Part defined in a CQI report of LTE including path loss condition for various bandwidth parts for PHR calculation, is mentioned), and wherein checking the pathloss trigger condition in response to the change to the set of active BWPs comprises checking a pathloss trigger condition for subset of the active BWPs (see Figures 7 & 8 and para [0056] wherein Bandwidth Part defined in a CQI report of LTE including path loss condition for various bandwidth parts (which include subset of the active BWPs) for PHR calculation, is mentioned and also see para [0057]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of .
9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MANOLAKOS et al. (US Pub. No: 2019/0053103 A1) in view of PARK et al. (US Pub. No: 2018/0343154 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of LEE et al. (US Pub. No: 2019/0053170 A1).
	Regarding claims 13 and 14, MANOLAKOS et al., PARK et al. and Shih et al. all together teach the apparatus of claim 1.
	MANOLAKOS et al., PARK et al. and Shih et al. all together yet are silent in teaching the apparatus of claim 1, wherein the serving cell is a reference serving cell, wherein the processor further: receives a pathloss reference linking parameter that links an active downlink BWP to an active uplink BWP, and estimates a pathloss value for the active uplink BWP using the linked active downlink BWP, and wherein the linked active downlink BWP is one of an initially active downlink BWP within the reference serving cell and a default downlink BWP within the reference serving cell. 
	However, LEE et al. teach an apparatus (see Abstract and Fig.6) wherein the serving cell is a reference serving cell (see para [0068] wherein at least one activated path loss has changed more than dl-PathlossChange dB (which can include estimating a pathloss value) for at least one activated Serving Cell of any MAC entity which is used as a pathloss reference since the last transmission of a PHR in this MAC entity when the MAC entity has UL/DL resources for new transmission, is mentioned, and see para [0102] wherein to provide link robustness between UE and gNB for both downlink and uplink, there may be multiple beam pair links between UE and gNB, where a beam pair link comprising a UE TX beam/bandwith_part and a gNB RX beam/bandwith_part, is mentioned), and wherein the linked active downlink BWP is one of an initially active downlink BWP within the reference serving cell and a default downlink BWP within the reference serving cell (see paragraphs [0068] and [0102]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of MANOLAKOS et al., PARK et al. and Shih et al.to have the serving cell being a reference serving cell, and to have the processor further receiving a pathloss reference linking parameter that links an active downlink BWP to an active uplink BWP, and estimating a pathloss value for the active uplink BWP using the linked active downlink BWP, and also to have the linked active downlink BWP is one of an initially active downlink BWP within the reference serving cell and a default downlink BWP within the .
10.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MANOLAKOS et al. (US Pub. No: 2019/0053103 A1) in view of PARK et al. (US Pub. No: 2018/0343154 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of ZHANG et al. (US Pub. No: 2019/0313438 A1).
	Regarding claim 15, MANOLAKOS et al., PARK et al.  and Shih et al. all together teach the apparatus of claim 1.
	MANOLAKOS et al., PARK et al. and Shih et al. all together yet are silent in teaching the apparatus of claim 1, wherein the processor configures a HARQ entity for each active BWP of the serving cell, each HARQ entity maintaining a set of parallel HARQ processes. 
	However, ZHANG et al. teach an apparatus (see Abstract and Fig.8) wherein the processor configures a HARQ entity for each active BWP of the serving cell (see Fig.4, wherein a separate HARQ entity 461/462 being shown for each of CC1/CC2/BWP, is mentioned and also see para [0048]), each HARQ entity maintaining a set of parallel HARQ processes (see para [0048] wherein each HARQ entity 461/462 operating multiple HARQ processes, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of MANOLAKOS et al., PARK et al. and Shih et al. to have the processor configuring a 
	Regarding claim 17, MANOLAKOS et al., PARK et al. and Shih et al. all together teach the apparatus of claim 16.
	MANOLAKOS et al., PARK et al. and Shih et al. all together yet are silent in teaching the apparatus of claim 16, wherein the single HARQ entity is associated with a plurality of HARQ processes, wherein the plurality of HARQ processes are shared across the active BWPs. 
	However, ZHANG et al. teach an apparatus (see Abstract and Fig.8) 
wherein the single HARQ entity is associated with a plurality of HARQ processes (see para [0048] wherein the HARQ entity 461 operating multiple HARQ processes, is mentioned), wherein the plurality of HARQ processes are shared across the active BWPs (see para [0048] wherein the multiple HARQ processes being used to transmit transport blocks over a same bandwidth parts, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of MANOLAKOS et al., PARK et al. and Shih et al. to have the single HARQ entity being associated with a plurality of HARQ processes, and also to have the plurality of HARQ processes being shared across the active BWPs, disclosed by ZHANG et al. in order to provide an effective mechanism for efficiently providing transmission with multiple numerologies in a wireless communication network.
s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MANOLAKOS et al. (US Pub. No: 2019/0053103 A1) in view of PARK et al. (US Pub. No: 2018/0343154 A1), further in view of Shih et al. (US Pub. No: 2019/0208548 A1) and further in view of Islam et al. (US Pub. No: 2019/0191399 A1).
Regarding claims 19 and 20, MANOLAKOS et al., PARK et al. and Shih et al. all together teach the apparatus of claim 1.
MANOLAKOS et al., PARK et al. and Shih et al. all together yet are silent in teaching the apparatus of claim 1, wherein different ones of the active BWPs are associated with different timing advance groups, and wherein the processor maintains multiple timing advance loops for the serving cell, each timing advance loop associated with a different one of the timing advance groups. 
	However, Islam et al. teach an apparatus (see Abstract) wherein different ones of the active BWPs are associated with different timing advance groups (see para [0087] wherein a single timing advance group (TAG) corresponding to a single BWP, is mentioned), and wherein the processor maintains multiple timing advance loops for the serving cell, each timing advance loop associated with a different one of the timing advance groups (see paragraphs [0087] and [0090]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of MANOLAKOS et al., PARK et al. and Shih et al. to have different ones of the active BWPs being associated with different timing advance groups, and also to have the processor maintaining multiple timing advance loops for the serving cell, each timing advance loop associated with a different one of the timing advance groups, disclosed by .
Allowable Subject Matter
12.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
13.	Applicant's arguments filed on 12/16/2021 w.r.t. amended independent claims 1 and 21 are moot under the new ground(s) of rejection made in view of PARK et al. (US Pub. No: 2018/0343154 A1) as presented in the current office action.
14.	The rejection of all other claims is already mentioned above under Claim Rejections.	
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Li et al. (US Pub. No: 2020/0295907 A1) disclose mechanisms that provide resource allocation indication and receiving methods and devices, which may at least solve the problem of relatively high DCI blind detection complexity caused by adoption of resource allocation regions in different sizes for BWPs with different BWs.
	Lee et al. (US Pub. No: 2019/0103954 A1) disclose mechanisms that provide for transmission of an indication of an activated bandwidth part (BWP) or component carrier 
	Lin et al. (US Pub. No: 2020/0274678 A1) disclose a method for transmitting data, a terminal device, and a network device, which solves a switching problem when multiple BWPs coexist in the wireless communication system.
	TANG (US Pub. No: 2020/0280423 A1) discloses a method of at least one bandwidth part (BWP) configured by a network side and receiving configuration parameters of at least one scheduling request configured by the network side for each BWP in the wireless communication system.
	Kuang et al. (US Pub. No: 2020/0374799 A1) disclose a timer processing method and a terminal device in the wireless communication system.
	Shih et al. (US Pub. No: 2019/0182870 A1) disclose methods and apparatuses of handling a bandwidth part (BWP) inactivity timer during a Random Access procedure in a wireless communication system.
	BALDEMAIR et al. (US Pub. No: 2021/0068138 A1) disclose mechanisms for control signaling for radio access networks in wireless communication system.
	Hooli et al. (US Pub. No: 2021/0058964 A1) disclose mechanisms for uplink bandwidth part switching to be performed by at least one user equipment in wireless communication system.
16.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477    
2/5/2022